Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks p9, filed 10/20/22, with respect to the rejection(s) of claim(s) 21, 24-29, 36, and 37 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hu et al. Additionally, applicant argues that Lin does not qualify as prior art because the content of Lin publication is not found in the provisional. Examiner respectfully disagrees. As can be seen below, Lin (provisional) illustrates the same figure described in the publication. Therefore, the provisional date of June 6, 2017 qualifies as prior art.
Provisional:

    PNG
    media_image1.png
    247
    602
    media_image1.png
    Greyscale






Publication:

    PNG
    media_image2.png
    435
    617
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 24-26, 28, 29, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0348471, hereinafter Lin) in view of Hu et al. (US Patent No. 10,690,934, hereinafter Hu).
Re claim 21, Lin discloses, a device, comprising: a lens barrel (110a) to hold one or more lens elements that define an optical axis (120a); a lens carrier (112a) that attaches to the lens barrel at least partially via a protrusion and groove arrangement that restricts movement of the lens barrel relative to the lens carrier along at least the optical axis (par [0029], fig 1B); wherein the protrusion (125a) and groove arrangement (122a) includes: a plurality of grooves  defined by the lens barrel or the lens carrier (122a left and right, fig 1B); and a plurality of protrusions that extend from the lens barrel or the lens carrier (125a left and right, fig 1B) and are configured to at least partially insert into respective ones of the plurality of grooves at distinct locations around the perimeter of the lens barrel or the lens carrier (fig 1B).
Lin fails to explicitly disclose limitations which are disclosed by Hu as follows: an actuator coil mounted to the lens carrier for moving the lens carrier and lens barrel along the optical axis (claim 5, col 3 lines 46-61).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine an actuator coil mounted to the lens carrier for moving the lens carrier and lens barrel along the optical axis of Hu with the device of Lin in order to more rapidly move a lens to focus on a subject without the need for manual manipulation of the lens.
Re claim 24, the combination of Lin and Hu discloses the limitations of claim 21 including wherein at least one of the grooves is an L-shaped groove formed circumferentially along an outer periphery of the lens barrel or an inner periphery of the lens carrier (Lin fig 1B).
Re claim 25, the combination of Lin and Hu discloses the limitations of claim 21 including wherein the plurality of protrusions extend towards the plurality of grooves in directions that are orthogonal to the optical axis (Lin fig 1B).
Re claim 26, the combination of Lin and Hu discloses the limitations of claim 21 including wherein: one of the distinct locations is opposite another one of the distinct locations with respect to the lens barrel (Lin fig 1B).
Claim 28 is rejected for the reasons stated in claims 21. The module as claimed would have been obvious and expected by the device of Lin and Hu.
Re claim 29, the combination of Lin and Hu discloses the limitations of claim 28 including wherein the protrusion and groove arrangement further comprises: one or more recesses, wherein each of the one or more recesses provides a respective inlet for an adhesive to be introduced to gaps within the protrusion and groove arrangement (Lin pars [0033]-[0034]).
Claim 36 is rejected for the reasons stated in claims 21. The method as claimed would have been obvious and expected by the device of Lin and Hu.
Claim(s) 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Hu as applied to claim 21 above, and further in view of Official Notice.
Re claim 27, the combination of Lin and Hu discloses the limitations of claim 21 including wherein: the device is a mobile multifunction device (Lin and Hu Abstract)
a camera module, including: the lens barrel; the lens carrier; the protrusion and groove arrangement (Lin see above); and a lens actuator comprising the actuator coil to move the lens carrier relative to the image sensor (Hu col 3 line 46 – col 4 line 20); and one or more processors (inherent) to: cause the lens actuator to move the lens carrier relative to the image sensor; and cause the display to present an image based at least in part on one or more of the image signals from the image sensor (Lin par [0040]).
The combination fails to explicitly disclose and the device further comprises: a display and an image sensor configured to capture light passing through the one or more lens elements and covert the captured light into image signals.
Official Notice is taken to note that utilizing a display and image sensor is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the display and image sensor with Lin and Hu in order to rapidly produce images which may be viewed nearly more quickly by a user of the camera.
Re claim 37, the combination of Lin and Hu discloses the limitations of claim 36 including adjusting a position of the lens barrel relative to a sensor to orient the one or more lens elements in an aligned position in which the one or more lens elements are optically aligned with the sensor (Hu col 3 line 46 – col 4 line 20).
The combination fails to explicitly disclose and image sensor and wherein the adjusting occurs during a time period that occurs after the rotating the lens barrel.
Official Notice is taken to note that utilizing an image sensor and aligning or moving a lens after a lens barrel is rotated is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine wherein the adjusting occurs during a time period that occurs after the rotating the lens barrel with the method of Lin and Hu in order to fine tune focus lens(es) after a manual adjustment by a user.

Allowable Subject Matter
Claims 22, 23, 30-35, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696